DETAILED ACTION
Rejection for NonStatutory Double Patenting
The rejection of claims 1, 5-9, and 13-17 for nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed and approved 5/26/2022.

Rejections under 35 U.S.C. 112
Applicant’s amendments to claims 5-16 are acknowledged.  Consequently, the rejection of claims 5-16 under 35 U.S.C. 112(b) is withdrawn.

Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to a system and method for providing a source for an audio track from a streaming service.  The instant invention enables playback of audio tracks on a recommended playlist, determining when one or more of the audio tracks are unavailable, and requesting alternative sources for the unavailable audio tracks via a cloud computing system.  The cloud computing system identifies alternative sources with which the user has a registered account to provide the unavailable audio track.  Lastly, the cloud computing system sends messages to the playback system with information about the identified alternative sources with which the user has a registered account.  
Although the prior art discloses databases allowing identification cross referencing of audio tracks on different services, finding alternative sources for an audio track, and recommended playlists, the prior art does not seem to disclose the specific combination of limitations recited in the independent claims.  For at least these reasons, Examiner believes the claimed invention is allowable.
The closest prior art are as follows:
Martin (US Patent Pub 2015/0113022) discloses a system and method for managing a media content playlist for sharing.  The system provides a method of determining compatibility of a content item associated with different sources in order to populate the playlist.  While Martin discloses very similar subject matter to the instant claimed invention, Martin does not disclose the combination of limitations recited in the independent claims.  
Gonze et al. (US Patent Pub 2008/0235580) discloses a system and method for controlling media players in a web browser and playback a playlist of audio tracks.  The system also discloses searching for alternative content sources.  However, unlike the claimed invention, Gonze does not disclose the combination of limitations recited in the independent claims.
Tenni et al. (US patent Pub 2008/0059422) discloses a system and method for playing audio tracks from multiple different sources and offering a playlist of recommended audio tracks.  However, unlike the instant invention, Tenni does not disclose the combination of limitations recited in the independent claims.
The combination of the prior art described does not render the claims, as amended, obvious.  For at least these reasons, claims 1-20 are allowed.
Additional relevant prior art references are listed on the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9am-530pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163